Citation Nr: 0423723	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  01-06 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

1.  Entitlement to special monthly pension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1970 through March 1972.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

In March 2004, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge at the Board's offices 
in Washington, D.C.  During his hearing the veteran testified 
that service connection was warranted for psychiatric 
disability, and he submitted a copy of a Notice of 
Disagreement (NOD), dated October 2003, and addressed to the 
RO.  The appellant stated he had submitted this NOD to the RO 
with a September 2003 rating decision.  Although a NOD is 
required to be submitted to the RO, not the Board, because 
the veteran stated that he had submitted it to the RO and 
because the one-year period for filing of the NOD is still 
running (and therefore when the RO receives the claims file 
with the NOD in it, the NOD will have been timely received at 
the RO, the Board has REMANDED this issue to the RO via the 
Appeals Management Center (AMC) in Washington, DC, to issue a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  In a March 1996 rating action, the RO granted the 
veteran's claim of entitlement to VA non-service-connected 
disability pension benefits.
2.  The veteran's non-service-connected major depression 
warrants a 100 percent schedular rating, and he also has 
multiple non-service-connected disabilities independently 
rated at 60 percent.


CONCLUSION OF LAW

The criteria for a grant of special monthly pension have been 
met.  38 U.S.C.A. §§ 1521(e), 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.351(d)(1) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2003)).  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim of entitlement to special monthly pension.  As such, 
there is no threat of harm or prejudice to the veteran.  
Therefore, the Board will proceed to the merits of the 
appeal.  

II.  The Facts and Analysis

In a March 1996 rating action, the RO found that due to 
disability, the veteran was unable to secure and follow a 
substantially gainful occupation.  Accordingly, the RO 
granted his claim of entitlement to VA non-service-connected 
disability pension benefits.  The veteran now seeks an 
increased rate of pension benefits.

An increased rated of pension is payable to a veteran who has 
a disability rated as permanent and total and additional 
disability or disabilities independently ratable at 60 per 
centum or more.  38 U.S.C.A. § 1521(e); 38 C.F.R. 
§ 3.351(d)(1).  

By the very nature of the veteran's claim, the Board is 
required to evaluate the percentage ratings assigned to the 
disabilities for which VA pension benefits have been granted.  
See 38 C.F.R. §§ 3.340(a), 4.15, 4.17 (2003): see also, 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (Before a 
total and permanent disability rating can be awarded, an 
evaluation must be performed under the Schedule for Rating 
Disabilities to determine the percentage of impairment caused 
by each disability.) 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

For pension purposes, the veteran's disabilities consist of 
the following:  major depression, evaluated as 70 percent 
disabling; a neurogenic bladder with recurrent urinary tract 
infections, evaluated as 60 percent disabling; fusion of the 
lumbar spine, evaluated as 60 percent disabling; fusion of 
the cervical spine, evaluated as 60 percent disabling; fusion 
of the thoracic spine, evaluated as 10 percent disabling; a 
neurogenic bowel, evaluated as 10 percent disabling; a loss 
of perinea and per anal sensation, evaluated as 10 percent 
disabling; and erectile dysfunction, evaluated as no 
compensable.  

The veteran's depression is rated in accordance with 
38 C.F.R. § 4.130, DC 9434.  A 70 percent rating is warranted 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsess ional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is warranted for depression 
when there are such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. 

During the course of his claim and appeal, the veteran 
received extensive psychological treatment at the VA Medical 
Center (MC) in Wilmington, Delaware.  In March 2001 and 
February 2003, he also underwent VA examinations to evaluate 
the nature and extent of his psychiatric disability.  The 
primary diagnosis was depression and it was characterized as 
severe (see, e.g., the report of the March 2001 VA 
examination and the March 2002 record of outpatient treatment 
at the Wilmington VAMC) or at least moderate to severe (see 
the report of the February 2003 VA examination).  Indeed, the 
examiners assigned GAF scores of 15 and 50 which are 
commensurate with at least serious impairment and suggest the 
possibility of self-harm (GAF stands for global assessment of 
functioning which under the DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) reflects the 
psychological, social, and occupational functioning of those 
with psychiatric disability on a hypothetical continuum of 
mental health-illness.  The nomenclature in DSM IV has been 
specifically adopted by VA in the evaluation of mental 
disorders. 38 C.F.R. § 4.125, 4.130 (2002).  See also, 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) and Brambley v. 
Principi, 17 Vet. App. 20 (2003), (Steinburg, J., 
concurring)).  

On balance, the foregoing evidence more nearly reflects the 
criteria for a 100 percent schedular evaluation for the 
veteran's non-service-connected psychiatric disability.  At 
the very least, the evidence is in relative equipoise with 
respect to rating such disability.  That is, there is an 
approximate balance of evidence both for and against the 
assignment of that rating.  Under such circumstances, all 
reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Inasmuch as the Board finds that a 100 percent schedular 
rating is warranted for his psychiatric disorder as well as 
60 percent ratings for several other disorders, his overall 
level of disability now meets the criteria for an increased 
rate of pension under 38 U.S.C.A. § 1521(e) and 38 C.F.R. 
§ 3.351(d)(1).  Accordingly, the appeal is allowed.


ORDER

Entitlement to special monthly pension is granted subject to 
the law and regulations governing the award of monetary 
benefits.


REMAND

The veteran also seeks entitlement to service connection for 
psychiatric disability.  A review of the record discloses 
that this is not his first such claim.  That claim has 
previously been denied by the RO, the last time in December 
2001.  The veteran was notified of that decision, as well as 
his appellate rights; however, in May 2002, the veteran's 
representative notified the RO that the veteran did not plan 
to file a NOD at that time.  Indeed, a timely NOD was not 
received with which to initiate the appellate process.  
Therefore, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2001).  

In May 2003, the veteran's representative requested that the 
RO reopen the veteran's claim of entitlement to service 
connection for psychiatric disability.  By a rating action in 
September 2003, the RO denied that request.  In so doing, the 
RO found that the veteran had not submitted new and material 
evidence to support his request.  38 U.S.C.A. § 5108 (West 
2002).  

During his hearing at the Board in March 2004, the veteran 
presented an NOD with respect to the RO's September 2003 
decision.  However, the RO has not yet had an opportunity to 
issue the veteran a Statement of the Case (SOC) on that 
matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In light of the foregoing, additional development is 
warranted with respect to the veteran's request to reopen a 
claim of entitlement to service connection for psychiatric 
disability.  As noted above, this appeal is, therefore, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  The following actions are to be 
performed:

With respect to the claim of entitlement 
to service connection for psychiatric 
disability, issue the veteran a Statement 
of the Case at his last known address.  
In so doing, ensure that the veteran is 
informed of the actions he must take to 
perfect his appeal with respect to that 
claim.  If the veteran does not file a 
timely substantive appeal, no further 
action is required on that claim.  If the 
veteran does file a timely substantive 
appeal, return the claim to the Board for 
further appellate consideration.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 202 (2002).
By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



